DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In view of Applicant’s claim amendment, the objection of claims 1, 4, 11, 12, 15-22, 26-28, 30 and 31 are withdrawn.
In the Office action mailed 8/12/21, the claim term “TX IF I/Q generation network” was indicated as being interpreted under 35 U.S.C. 112(f).  Based on this interpretation, the claims were rejected under 35 U.S.C. 112(b) as being indefinite for failing to point out and distinctly claim the subject matter which the inventors regard as the invention, and correspondingly under 35 U.S.C. 112(a).  In their response, Applicant has provided references showing examples in the art of I/Q generation circuits.  While these references disclose related I/Q generation circuitry in various forms, it is submitted that since the limitation at issue is one that invokes 35 U.S.C. 112(f), it is the specification that must establish support for the means (i.e. “TX IF I/Q generation network”) carrying out the recited function (i.e. “to receive a TX IF signal and to generate a TX IF in-phase component signal and a TX IF quadrature component signal”).  The specification and overall disclosure of the instant application fail to provide adequate support such that one skilled in the art would recognize the structure of the recited “TX IF I/Q generation network” recited in the claims.  While Applicant states “[t]here are many ways to generate I/Q component signals and one with ordinary skill in the art would understand the necessary elements to generate the I/Q component signals” (see Remarks, p. 12), it is noted what is stated in MPEP § 2181 II.A., “[a] bare statement that known techniques or methods can be used does not disclose structure.”
arguendo, that they could be directly used in the claimed invention, it is still the disclosure of the instant application that must provide support for the corresponding structure of the recited claim feature interpreted under 35 U.S.C. 112(f), either explicitly, implicitly or inherently, as would be recognized by one skilled in the art.  As the specification does not establish the structure for the limitation, the claims are still subject to rejections under 35 U.S.C. 112(b) and 112(a) as provided below (it is noted that the latter half of the 112(a) rejection presented in the previous Office action has been withdrawn based on the submitted references, but the 112(a) rejection related to the 112(b) rejection for the limitation invoking 112(f) is maintained).
Regarding Applicant's arguments presented with respect to the rejection under 35 U.S.C. § 103, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  For instance, each of the cited combinations are presented with associated 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
The rejection of the claims under 35 U.S.C. § 103 is maintained, and is provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “a TX IF I/Q generation network,” recited in claims 1 and 23, invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While the specification and drawings show a functional block labeled “IF I/Q” for the TX IF/IQ generation network (see Fig. 4), the disclosure does not provide an explanation of its structure.  While Applicant submits that such a block is well known in the art, it is submitted that it is not evident from the specification what the structure of the IF I/Q generation network is, and one skilled in the art would not readily ascertain an implicit or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 23 recite a TX IF I/Q generation network element invoking 112(f) as indicated above.  Since that limitation is considered to be indefinite based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function, the specification also lacks adequate written description to support the claim (see MPEP § 2161.01 IV, MPEP § 2181 II. A. and IV., the latter of which states in part: “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness.… It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, 15-18, 20-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent App. Pub. No. 2010/0113090 in view of Consolazio U.S. Patent App. Pub. No. 2005/0170789, Chien U.S. Patent App. Pub. No. 2004/0203472, Shanan U.S. Patent App. Pub. No. 2011/0234293, Applicant’s admission of prior art (APA), Maltsev et al. U.S. Patent App. Pub. No. 2017/0111095 and Macnally et al. U.S. Patent No. 7,065,327.
Regarding claims 1 and 23, Lin discloses a wireless device comprising a plurality of antennas (5124-5144), a radio frequency (RF) frontend circuit (including elements 5121-5123, 5131-5133 and 5141-5143) coupled to the antennas, and a baseband processor (baseband processing module 5113 – ¶ [0057]) coupled to the RF frontend circuit (see Fig. 5), wherein the RF frontend circuit comprises a plurality of single-channel transceivers (i.e. 5123, 5133, 5143) corresponding to a plurality of channels respectively, each single-channel transceiver including a receive chain and a transmit chain (see Fig. 5), a plurality of analog to digital converters (ADCs) and a plurality of digital to analog converters (DACs) (i.e. 5121, 5131, 5141), wherein each of the plurality of ADCs and DACs is coupled to one of the plurality of single-channel transceivers (5123, 5133, 5143), a digital signal processing (DSP) unit (portions of universal DSP 5110 including channel switch layer 5400 – ¶¶ [0052], [0057]) coupled to the ADCs and the DACs, wherein the DSP unit is configured to generate a first plurality of digital streams simultaneously and each of the first plurality of data streams is converted by a respective one of the DACs into an analog data stream to be transmitted to a remote device by a respective one of the single-channel transceivers, and process a second plurality of digital data streams received from the plurality of ADCs respectively (see ¶¶ [0003], [0005], [0012], [0057], [0063]-[0064], Fig. 5).
Lin does not expressly disclose that each single-channel transceiver includes a local oscillator (LO) power divider to receive a common LO signal to generate a receive (RX) LO 
Consolazio discloses a transceiver on a MMIC chip comprising a receive circuit/chain, a transmit circuit/chain and a local oscillator (LO) circuit, where a common local oscillator signal is received at LO circuit power divider 28, which generates a RX LO signal and a TX LO signal based on the common LO signal, and further shows RX and TX amplifier buffers (26, 30) which receive and buffer the RX LO and TX LO signals, respectively, where the buffered RX and TX LO signals are provided to the receive and transmit chains (see ¶¶ [0048]-[0051], Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a common local oscillator to the receive and transmit chains of a transceiver via a local oscillator power divider, as suggested by Consolazio, in the circuit of Lin as it provides efficient use of a single common local oscillator instead of using separate LO units, thereby conserving space in the circuit.  
Further, while Lin discloses modulation/demodulation of IQ signals for transmission and reception, Lin does not show that the receive chain comprises an RX LO in-phase/quadrature (I/Q) generation network coupled to a RX LO buffer to generate an in-phase component of the RX LO signal and a quadrature component of the RX LO signal, a down-convert mixer to down convert an RF RX signal received from an antenna to generate an RX intermediate frequency (IF) in-phase component signal and an RX IF quadrature component signal based on the in-phase component of the RX LO signal and the quadrature component of the RX LO signal, and an RX IF I/Q generation network coupled to the down-convert mixer to generate an RX IF output signal based on the RX IF in-phase component signal and the RX IF quadrature component signal, and that the transmit chain comprises a TX LO I/Q generation network coupled to a TX LO buffer to 
Chien discloses an LO I/Q generation network (oscillator 764 and phase shifter 766) for generating an in-phase component of an LO signal and a quadrature component of the LO signal for mixing with receive/transmit signals in receive/transmit chains (see Figs. 7, 29). While Chien does not expressly show separate LO I/Q generation networks for the receive/transmit chains, Shanan teaches generating RX LO signals for a RX chain from a common LO input, and generating TX LO signals for a TX chain from the common LO input, said LO signals coupled to buffers 114 prior to further receive/transmit processing (see Fig. 1, ¶ [0004]).  In the RX chain, Chien further discloses a down-convert mixer 710/712 to down convert an RF RX signal from an antenna to generate an RX intermediate frequency (IF) in-phase component signal and an RX IF quadrature component signal based on the in-phase component of the RX LO signal (from oscillator 764) and the quadrature component of the RX LO signal (from phase shifter 766).
In the TX chain, Chien discloses a TX IF/IQ generation network (i.e. blocks 748, 750, 752, 754) configured to receive a TX IF signal from DACs 744/746 and to generate a TX IF in-phase component signal and a TX IF quadrature component signal, and an up-convert mixer (756/758) to up convert the TX IF in-phase component signal and the TX IF quadrature component signal based on the in-phase component of the TX LO signal and the quadrature component of the TX LO signal, to generate an RF TX signal to be transmitted via the antenna.  

Further, while, in the proposed combination with Lin et al., the receive chain of Chien outputs IF I/Q signals from down-convert mixer 710/712 to filters 714/716 and VGAs 718/720, which provide I/Q outputs that may be considered an IF output from an RX IF I/Q generation network, and in the transmit chain of Chien, the processing of received I/Q IF inputs from DACs 744/746 by filters 748/750 and VGAs 752,754 may be considered processing by a TX IF I/Q generation network to generate TX IF I/Q components, it is submitted that a RX I/Q generation network that receives I/Q IF signals and provides an RX IF output therefrom, and a TX I/Q 
Lin further does not expressly disclose that each antenna corresponds to a separate radiation angle, and the antennas track a plurality of users moving within the corresponding radiation angle.  Maltsev discloses a wireless system including a transceiver station with a plurality of antennas (see Figs. 1-3), where each antenna corresponds to a separate radiation angle and tracks users within an angle in the corresponding antenna direction (see Fig. 3; ¶¶ [0001], [0032]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide directional antennas for performing multi-user tracking, as suggested by Maltsev, in the circuit of Lin et al. to support communication between an AP and multiple mobile users (see ¶ [0003]).
Lin also does not expressly disclose that the RF front-end circuit is integrated as a single IC chip.  Macnally discloses that a single-chip CMOS transceiver can successfully integrate the RF front-end along with baseband analog circuits and a significant amount of digital circuits (see col. 8, ll. 19-24; Figs. 1, 13).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to take advantage of existing technology to provide a front-end circuit with analog and digital circuitry on a single chip, as suggested by Macnally, in the circuit of Lin et al., as a single chip solution conserves space and eliminates the need for time-consuming epoxy/solder and wire bonding assembly of multiple components.

Regarding claim 11, in the proposed combination, each of the second plurality of digital data streams is received by a respective one of the single-channel transceivers at a corresponding antenna (see Lin, Fig. 5), where, as taught by Maltsev, each antenna receives a signal via a specific radiation angle (see ¶ [0032], Fig. 3).
Regarding claim 12, in the proposed combination, Lin discloses that the data signals are received simultaneously (see ¶¶ [0003], [0005], [0012], [0057], [0063]-[0064], Fig. 5).
Regarding claims 15 and 24, in the proposed combination, Lin further discloses that each single-channel transceiver further comprises a switching device (i.e. switch multiplexer) coupled to the corresponding antenna, receive chain, and transmit chain, wherein the switching device is configured to selectively couple the receive chain or the transmit chain to receive RF signals or transmit RF signals via the antenna respectively (see Lin Fig. 5; also see Chien – switching unit 706 – Fig. 7; ¶ [0095]).
Regarding claims 16 and 25, in the proposed combination, Chien further discloses that the down-convert mixer comprises an in-phase path (I-path) down-convert mixer 710 coupled to the switching device 706 to receive the RF RX signal and to down convert the RF RX signal to generate the RX IF in-phase component signal, and a quadrature path (Q-path) down-convert mixer 712 coupled to the switching device 706 to receive the RF RX signal and to down convert the RF RX signal to generate the RX IF quadrature component signal based on the quadrature component of the RX LO signal from 90 degree phase shifter 766 (see Fig. 7).

Regarding claims 18 and 27, in the proposed combination, Chien further discloses a first variable gain amplifier (VGA 718) coupled to the output of the I-path down-convert mixer 710, which in the proposed combination is placed prior to the combining of the RX IF I/Q generation network, to amplify the RX IF in-phase component signal, and a second VGA coupled to the output of the Q-path down-convert mixer 712, which in the proposed combination is placed prior to the combining of the RX IF I/Q generation network, to amplify the RX IF quadrature component signal (see Fig. 7, ¶ [0096]).
Regarding claims 20 and 29, in the proposed combination, Chien further discloses that the up-convert mixer comprises an in-phase path (I-path) up-convert mixer 758, which in the proposed combination is coupled to the TX IF I/Q generation network, to receive the TX IF in-phase component signal and to up convert the TX IF in-phase component signal based on the in-phase component of the TX LO signal from oscillator 764, and a quadrature path (Q-path) up-convert mixer 756, which in the proposed combination is coupled to the TX IF I/Q generation network, to receive the TX IF quadrature component signal and to up convert the TX IF quadrature component signal based on the quadrature component of the TX LO signal from phase shifter 766 (see Fig. 7).
Regarding claims 21 and 30, in the proposed combination, Chien further discloses a power amplifier (PA 762) coupled between the switching device 706 and the I-path and Q-path up-convert mixers to amplify the RF RX signal to be transmitted via the antenna (see Fig. 7).
.
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Consolazio, Chien, Shanan, Applicant’s APA, Maltsev et al. and Macnally et al. as applied to claims 18 and 27 above, and further in view of Trotta et al. U.S. Patent App. Pub. No. 2018/0074173.
Regarding claims 19 and 28, Lin et al. disclose a wireless device with an RF frontend circuit as described above, but do not disclose or suggest a VGA coupled between the RX IF I/Q generation network to receive the RX IF output from the receive chain of the frontend, and a corresponding ADC to amplify the RX IF output signal.  Trotta discloses a VGA 921 coupled between RF front-end 902 and ADC 922, and coupled to receive an IF output signal from the RF front-end 902 to amplify the RX IF signal (see Fig. 9a).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a VGA to amplify a combined IF output signal prior to analog to digital conversion, as suggested by Trotta, in the device of Lin et al., in order to scale gain of the IF signal such that the full dynamic range of the IF signal corresponds to a full scale input of the ADC 922 (see Trotta, ¶ [0064]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/1/2022